Citation Nr: 9923413	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  99-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fractured mandible.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision: (1) denied 
an increased (compensable) disability rating for service-
connected residuals of fractured mandible; and (2) denied the 
appellant's attempt to reopen his claims for service 
connection for a skin disorder, malaria, and tinnitus.


REMAND

A memorandum in the veteran's claims file, dated August 1999, 
indicates that the veteran has requested a hearing before a 
RO hearing officer.  Pursuant to 38 C.F.R. § 3.103(1) (1998), 
"[u]pon request, a claimant is entitled to a hearing at any 
time on any issue involved in a claim with the purview of 
part 3 of this chapter."  The purpose of a hearing is to 
permit the claimant to introduce into the record, in person, 
any available material and any arguments or contentions with 
respect to the facts and applicable law which he or she may 
consider pertinent.  38 C.F.R. § 3.103(2).  Accordingly, as 
this request was received within 90 days following 
certification of the appeal, the Board will accept the 
request as timely received for purposes of appellate review, 
see 38 C.F.R. § 20.1304(a) (1998), and order the RO to 
schedule the veteran for a hearing before a RO hearing 
officer.  See 38 C.F.R. § 19.9 (1998).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:
The RO should schedule the veteran for a 
hearing before a RO hearing officer.  
After the hearing is conducted, the RO 
should review the claims on appeal.  If 
any of claims remain denied, the case 
should be returned to the Board, in 
accordance with appellate procedures.

No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


